Order entered June 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01330-CV

                       IN THE INTEREST OF J.A.H & J.A.H, Children

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 05-13133-R

                                               ORDER
       The clerk’s record in this case is overdue. By opinion and order dated November 7,

2014, the Court, on appellant’s motion, reviewed the trial court’s order sustaining the contests to

her affidavit of indigence and determined the trial court’s order should be affirmed. Thereafter,

we denied appellant’s motion for rehearing and motion for reconsideration en banc. By letter

dated February 6, 2015, we informed appellant the clerk’s record had not been filed because the

District Clerk notified the Court the record had not been filed because appellant had not paid or

made arrangements to pay for the clerk’s record. On February 9, 2015, appellant responded to

the Court by letter notifying the Court payment arrangements had been made and attached a copy

of the receipt for $728.00 for the initial payment for the clerk’s record. The same day, the

District Clerk filed a letter with this Court detailing the payment agreement reached with

appellant. In that letter, the District Clerk stated the clerk’s record would be filed with this Court

after the initial payment had been received.
       Because the initial payment for the clerk’s record has been received by the District Clerk,

we ORDER the Dallas County District Clerk Felicia Pitre to file the clerk’s record in this case

within TEN DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Dallas County District Clerk Felicia Pitre.


                                                     /s/      CAROLYN WRIGHT
                                                              CHIEF JUSTICE